Citation Nr: 1402825	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-50 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a dermatological disorder, to include lichen planus and a rash, to include as due to exposure to chemical dioxins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to July 1970, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in St. Louis, Missouri. 

When this case was previously before the Board in May 2011, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that in addition to a paper claims file there is an electronic "Virtual VA" file that was also reviewed in order to ensure thorough analysis of the evidence of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

A chronic skin disorder was not manifested in service; the Veteran's current dermatological disorder was not manifested in service or for many years thereafter, and is not shown to be related to service, to include any chemical dioxin exposure therein.





CONCLUSION OF LAW

Service connection for a dermatological disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in April 2009, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of this claim.  In this regard, the Board notes that service treatment records and pertinent post-service medical evidence identified by the Veteran were obtained.  In addition, pursuant to the Board's remand directive, VA treatment records dated prior to 2011 were obtained and the Veteran was also afforded a VA examination.  The Board has reviewed the examination report and has determined that it is in compliance with the Board's directive.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604  (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Certain chronic skin diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, and childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran contends that while he was on active duty, he suffered from skin eruptions and conditions which have continued to the present.  Specifically, in his August 2009 notice of disagreement, the Veteran stated that he thought the skin condition could be due to the wet, damp climate in Vietnam or Agent Orange exposure.

As noted above, the Veteran had service in Vietnam and exposure to herbicides has been conceded.

Service treatment records show that the Veteran was treated in 1962 for a nevus verrucosus, in 1966 for tinea cruris and in 1968 for herpes zoster.  No complaint of skin condition or any physical findings of a skin condition was noted on his discharge examination in July 1970.  

VA treatment records show a diagnosis of lichen planus in 2006 and thereafter.

In response to the Board's remand, the Veteran was afforded a VA examination in June 2011 in which the claims file was reviewed.  The Veteran complained of lichen planus and was unsure of when the rash started.  The VA examiner diagnosed lichen planus, mild currently.  The VA examiner stated that there was no evidence of lichen planus prior to 2006; it appeared to have started in 2006, 36 years after military service.  The examiner stated that lichen planus was a common inflammatory skin condition sometimes associated with hepatitis C; the Veteran did not have hepatitis C.  The examiner furthered that most cases of lichen planus had no known cause, i.e. was idiopathic, and no relationships to damp conditions or dioxins were known for lichen planus.  The examiner opined that the Veteran's lichen planus was not related to military service.  The Board finds that the examination was adequate as the examiner reviewed the history, conducted an examination and provided an opinion supported by a rationale such that the Board can render an informed decision.

Upon review of the evidence, the Board notes that although the Veteran was seen for skin conditions in service, no skin disorder was noted in his separation examination report.  There is no post-service medical evidence of any skin disorder until 2006, more than 30 years after the Veteran's discharge from service.  Consequently, service connection for the current lichen planus, which was not a skin condition noted in service, is not warranted as the evidence does not show that it was manifested in service. 

Moreover, while the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, lichen planus is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. 

Service connection for the claimed skin disorder may still be established by affirmative, competent and probative evidence showing that such disability was at least as likely as not related to service (including to chemical dioxin exposure therein).  See Combee, supra.  However, the only probative medical opinion on the matter of etiology is against the claim.  That is, the June 2011 VA examiner's opinion that the Veteran's lichen planus was not related to military service was based on a review of the claims folder as well as medical history and examination, and the opinion is supported by a reasoned rationale.

The Board has also considered the Veteran's statements to the effect that his skin disorder was incurred during his military service, to include as a result of his exposure to Agent Orange.  In relevant part, 38 U.S.C. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  The Veteran asserts that his rash is related to service.  Here, as a layperson, the Veteran is not competent to provide a probative opinion regarding the etiology of lichen planus as this is beyond the ability of a lay person to observe.  Accordingly, the medical examiner's opinion outweighs the lay evidence.  

The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine does not apply.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a dermatological disorder, including lichen planus and a rash, to include as due to exposure to chemical dioxins is denied.


REMAND

With respect to the bilateral hearing loss claim, the Veteran maintains that as a result of his duties as a heavy truck operator and working around artillery pieces, he was exposed to repeated acoustic trauma and very loud noises that caused hearing loss.

In response to the Board's remand, the Veteran was afforded a VA examination in June 2011 in which the VA examiner stated that the Veteran's notice of disagreement indicated that he thought the claim for service connection for hearing loss was denied based upon the use of whisper tests; however, this was incorrect.  The June 2011 examiner stated that the original VA examiner in 2009 based his review (and subsequent negative etiological opinion) upon the discharge examination in 1970.  The June 2011 examiner stated that her opinion was also based on that examination.  The June 2011 VA examiner stated that the Veteran had normal hearing bilaterally at exit in 1970; therefore, it was her opinion that it was not at least as likely as not that hearing loss was related to military service.

As stated in the Board's prior remand, when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The VA has conceded that the appellant experienced acoustic trauma in service as a result of his military duties.  It is not necessary that hearing loss be factually shown during service.  Hensley, as noted above, does not require this.  In this case, what is clear is that the appellant was exposed to acoustic trauma during service.  Accordingly, as the June 2011 VA examiner's opinion is based solely on the absence of hearing loss noted on the discharge examination, remand is required for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be provided to the VA examiner who conducted the June 2011 VA examination or a suitable substitute.  The examiner should be requested to review the claims folder and provide an addendum in which she addresses whether it is at least as likely as not (a 50 percent probability or greater) that the appellant's current bilateral hearing loss began in or is related to his previously conceded acoustic trauma in service.  In doing so, the examiner should explain the significance, if any, of the May 1964 audiogram indicating hearing acuity of 20 (25 when converted to ISO (ANSI)) at 4000 Hertz on the left and whether current hearing loss relates back to this finding.  The examiner should also explain the significance of audiometric results showing normal hearing acuity upon separation.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If it is determined that another examination is necessary in order to provide the opinion, then one should be scheduled.


2.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3.  After taking any other development action deemed warranted, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


